DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,136,458 B2. 
	Independent claim 1 of the instant application recites a thermoset barrier film, comprising a reaction product comprising: a fluorinated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%; a cross-linker, in from 1 to 40 wt%, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from an epoxy group, a di-aryl group, an acrylate group, or mixtures thereof, a tie agent having at least one of each of an acrylate group and an epoxy group, in from 0.1 to 20 wt%; an epoxy silane adhesion promoter, in from 0.1 to 3 wt%; and an initiator, in from 1 to 20 wt%, based on a total of 100 wt% of the barrier film, wherein the barrier film is electrically isolating and has a voltage breakdown of from 300 to 1900 volts per micron, wherein the barrier film is thermally stable up to at least 250°C with no loss in mass below 250°C, and further wherein the barrier film has a water contact angle of from 89 degrees to 112 degrees.
	Independent claim 9 recites a pourable formulation for a thermoset barrier film, comprising a solvent or a liquid vehicle; and a reaction product dissolved in the solvent or suspended in the liquid vehicle, wherein the reaction product comprises: a fluorinated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%; a cross-linker, in from 1 to 40 wt%, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from an epoxy group, a di-aryl group, an acrylate group, or mixtures thereof, a tie agent having at least one of each of an acrylate group and an epoxy group, in from 0.1 to 20 wt%; an epoxy silane adhesion promoter, in from 0.1 to 3 wt%; and an initiator, in from 1 to 20 wt%, based on a total of 100 wt% of the barrier film.
	Independent claim 15 recites a method of making a thermoset barrier film, comprising combining a reaction product, the reaction product comprising: a fluorinated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%; a cross-linker, in from 1 to 40 wt%, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from an epoxy group, a di- aryl group, an acrylate group, or mixtures thereof, a tie agent having at least one of each of an acrylate group and an epoxy group, in from 0.1 to 20 wt%; an epoxy silane adhesion promoter, in from 0.1 to 3 wt%; and an initiator, in from 1 to 20 wt%, based on a total of 100 wt% of the thermoset barrier film; initiating a reaction of the reaction product after the combining step for a time using radiation, heat or a combination thereof; and coating the reaction product on a substrate after the initiating step to form a thermoset barrier film on the substrate.
	On the other hand, claim 1 of U.S. Patent No. 11,136,458 B2 recites a thermoset barrier film comprising: a reaction product comprising: a fluorinated polyimide oligomer having anhydride end caps, in from 50 to 90 wt %; a cross-linker, in from 1 to 40 wt %, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from an epoxy group, a di-aryl group, an acrylate group, or mixtures thereof; a tie agent having at least one of each of an acrylate group and an epoxy group, in from 0.1 to 20 wt %; an epoxy silane adhesion promoter, in from 0.1 to 3 wt %; and an initiator, in from 1 to 20 wt %, based on a total of 100 wt % of the thermoset barrier film. Independent claim 12 recites a two part formulation for making a thermoset barrier film, comprising: a first part comprising: a halogenated polyimide oligomer having anhydride end caps, in from 50 to 90 wt %; a cross-linker, in from 0.1 to 40 wt %, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from epoxy groups, di-aryl groups, or mixtures thereof; a coupling agent having at least one acrylate and at least one epoxy group, in from 0.1 to 20 wt %; an epoxy silane adhesion promoter, in from 0.1 to 3 wt %; and a second part comprising: a polymerization initiator in from 1 to 20 wt %, based on a total of 100 wt %. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 
 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787